                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:21-CV-00272-RJC-DSC


                DEI'NYEJAH BROWN,                               )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )
                                                                )                   ORDER
                FAIR COLLECTIONS &                              )
                OUTSOURCING OF NEW ENGLAND,                     )
                INC. et. al.,                                   )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Raphael Deutsch]” (document #2) filed June 9, 2021. For the reasons set forth

               therein, the Motion will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                        SO ORDERED.


Signed: June 21, 2021
